Citation Nr: 0937721	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim seeking service connection for head injury 
residuals.     

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for low back 
disability.
  
3.  Entitlement to service connection for gastric and 
duodenal ulcers.

4.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to May 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  A Board Videoconference hearing was 
held in July 2009; a transcript of the hearing is of record.  

The issue of entitlement to service connection for cognitive 
disorder as a residual of head injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  An unappealed August 1984 rating decision denied service 
connection for residuals of head injury based on a finding 
that a head injury was not incurred in service; the Veteran 
did not appeal the decision and it became final.  

2.  A subsequent December 2007 VA examination found that the 
Veteran's cognitive disorder (a residual of his head injury) 
was aggravated by his service-connected PTSD; this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  An unappealed August 1984 rating decision denied service 
connection for low back disability based on a finding that 
the Veteran's back injury in service was acute and 
transitory; the Veteran did not appeal the decision and it 
became final.  

4.  Evidence received since the August 1984 decision does not 
tend to show that the Veteran incurred a chronic low back 
disability in service; it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

5.  An ulcer did not become manifest in service or for many 
years thereafter, and there is no competent evidence that 
links the Veteran's current ulcer to service. 

6.  Prior to January 3, 2008, the Veteran's PTSD did not 
result in total occupational and social impairment. 

7.  From January 3, 2008, the Veteran's PTSD did result in 
total occupational impairment.  



CONCLUSIONS OF LAW

1.  The evidence received since the August 1984 rating 
decision is new and material and the claim for service 
connection for residuals of head injury may be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a), 3.303, 3.304 (2008). 

2.  The evidence received since the August 1984 rating 
decision in not new and material and the claim for service 
connection for a low back disability may not be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a), 3.303, 3.304 (2008). 

3.  The criteria for entitlement to service connection for 
ulcers are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  Prior to January 3, 2008, the criteria for a rating in 
excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

5.  From January 3, 2008, the criteria for a total 100 
percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2005 
letter advised the Veteran of the necessity of submitting new 
and material evidence to reopen his claims for low back 
disability and head injury and essentially advised him of the 
applicable definition of new and material evidence.  It also 
informed him of the reason for the prior denial of his claim 
and that the evidence submitted must relate to the reason for 
that denial.  In addition the letter informed him of what the 
evidence needed to show to substantiate the underlying clams 
for service connection.  The Board finds that the notice 
provided was in substantial compliance with requirements 
specific to claims to reopen outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

Regarding the claim for service connection for gastric and 
duodenal ulcers, a November 2006 letter from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the Veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also advised the Veteran to submit any evidence in his 
possession pertaining to his claim.  Although it does not 
appear that the Veteran was provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards that was specifically applicable to his claim 
for ulcers, such notice would only be relevant if the 
benefits sought were being granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claim for increase for PTSD, a June 
2008 letter gave notice of how VA determines disability 
ratings and indicated that in determining a rating, VA 
considers evidence regarding the nature and symptoms of the 
condition, severity and duration of the symptoms, the impact 
of the condition and symptoms on employment, and specific 
test results including range of motion findings.  Further, 
the letter listed examples of evidence that might support a 
claim for an increased rating and provided notice of the 
specific rating criteria applicable to rating PTSD.  The 
Board finds that the specific explanations provided 
pertaining to the procedure for assigning the rating, the 
applicable rating criteria and the necessary evidence 
complied with the applicable regulations and case-law related 
to the provision of VCAA notice in increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); cf. 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in relation to his claim for 
increase for PTSD and in relation to a possible relationship 
between the Veteran's cognitive disorder and the Veteran's 
service.  Regarding the Veteran's claims to reopen, the Board 
notes that a VA medical examination was not required.  
38 C.F.R. § 3.159(c)(4)(ii).  

Regarding the Veteran's claim for service connection for 
ulcers, the Board has also considered whether a VA medical 
examination was necessary for proper adjudication.  An 
examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence does not establish that the 
Veteran's current gastrointestinal disability may be 
associated with any event, injury or disease in service.  
There is no evidence of continuity of symptomatology either 
during service or from service to when ulcer was medically 
documented.  There is also no medical evidence even 
suggesting a relationship between any current ulcer and 
military service to include Agent Orange exposure therein.  
Accordingly, an examination is not necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.  

II.  Factual Background

Service treatment records reveal that the Veteran experienced 
low back pain in April and May 1974 and abdominal pain in 
April 1974.  An April 1, 1974 progress note shows that the 
Veteran had had abdominal pain with vomiting since the 
previous night.  He had siphoned gas and swallowed some of 
it.  The diagnostic impression was flu syndrome.  He 
continued to vomit and have headaches the following day and 
was given 48 hours rest in his quarters and Tylenol for 
fever.  By April 4, the vomiting had stopped but he had 
developed cold symptoms.  

April 16, 1974, X-rays of the thoracic spine showed a most 
minimal degree of scoliosis without any structural 
abnormalities or other significant findings.  Around this 
same time, a physical therapy consultation request was 
submitted by medical personnel on behalf of the Veteran.  It 
was noted that the Veteran was complaining of chronic back 
pain in the thoracic region.  It was requested that the 
physical therapist administer treatment for an acute episode 
and then instruct the Veteran in a conditioning program.  An 
April 16, 1974, physical therapy note shows that the 
treatment was begun.  A subsequent April 23, 1974, note 
indicates that the Veteran received only two treatments and 
experienced some improvement.  He was then discharged after 
two consecutive no shows.  

On April 29, 1974, the Veteran was again seen by medical 
personnel for complaints of back pain after he fell out of 
bed the previous night.  He had come to the ER at 3:30am and 
was given pain medicine to no avail.  Physical examination 
showed muscle spasm noted from the lumbar to the mid thoracic 
region.  It was noted that the Veteran had a history of 
recurrent lower thoracic spinal muscle pain since August 
1973.  Examination was negative aside from the spasm and the 
diagnostic impression was recurrent spasm.  A subsequent May 
1, 1974, note shows that the Veteran reported that his back 
was better and that taking valium and resting may have been 
effective.  The Veteran was scheduled for an orthopedic 
consultation on May, 7, 1974, regarding his back but failed 
to show up for the appointment.  

On April 17, 1974, the Veteran was noted to be experiencing 
cough with the abdominal pain for the past three days.  The 
diagnostic impression was viral syndrome.  An April 19, 1974, 
clinical cover sheet then shows a diagnosis of 
gastroenteritis, acute, viral, virus undetermined.  A May 6, 
1974, progress note shows that the Veteran had been put on 
quarters rest for bronchitis the prior Thursday.  He was seen 
again on Saturday and quarters rest was extended.  He had 
vomited several times on the 6th and his chest still felt 
clogged.  He was taking ampicillin.  The diagnostic 
impression was unresovled bronchitis.  A subsequent May 13, 
1974, note shows that the Veteran was feeling better.  He 
still had congestion and occasional rhonci.  The diagnostic 
impression was resolving bronchitis.   

A May 4, 1974, progress note indicates that the Veteran was 
brought in to the emergency room by ambulance for back injury 
sustained in an auto accident when the car he was riding in 
was rear ended.  At the ER the Veteran was awake but would 
not move much due to pain in the lumbosacral spine area.  X-
rays were negative.  A subsequent consultative examination 
showed full active motion of all extremities with minimal 
tenderness of the lumbosacral spine and minimal spasm.  X-
rays were normal other than some straightening of the lumbar 
curve and the Veteran was able to ambulate without great 
difficulty.  On May 14, 1974, separation examination the 
Veteran's spine, head, abdomen and viscera and neurological 
functioning were all found to be normal.  Also, on his May 
14, 1974, Report of Medical History at separation the Veteran 
indicated that he did not have recurrent back pain, frequent 
or severe headache, dizziness or fainting spells, head 
injury, frequent indigestion, stomach, liver or intestinal 
trouble or periods of unconsciousness.  The physician's 
summary on this report did indicate that the Veteran had back 
pain secondary to a strain in 1973 and that he received heat 
treatment occasionally.  The Veteran denied a history of 
motion sickness or disturbances of consciousness.  

A 1984 medical certificate indicates that the Veteran was in 
a motor vehicle accident in July 1981 and that he had had a 
prior injury in 1974.  He was noted to have decreased range 
of motion of the spine and the diagnosis was low back strain.  
The prognosis was that the Veteran was permanently disabled 
from heavy work.  It was noted that the Veteran had had a 
closed head injury.  Careful neuropsychiatric evaluation 
showed diffuse brain damage with impairment of intellect, 
problem solving, abstract reasoning, sequential reasoning and 
memory.  

An August 1984 rating decision denied service connection for 
back injury and residuals of head injury.  The decision 
denied service connection for back injury because the 
Veteran's May 1974 back injury resulting from his auto 
accident was found to be acute and transitory with no 
evidence of record of continuity of symptomatology between 
the injury in service and current low back problems, which 
had become manifest subsequent to an auto accident in July 
1981.  The decision denied service connection for head injury 
because the service treatment records were negative as to 
complaints, treatments or diagnoses on any head injury during 
service.  

An October 2004 VA psychiatric examination shows pertinent 
diagnoses of chronic PTSD, moderate to severe and cognitive 
disorder NOS by history.  It was noted that the Veteran was 
working at the Air Force Academy Hospital doing 
administrative work.  He had had outbursts of anger 
occasionally at work if people upset him or pressured him to 
do things faster than he was able to.  The examiner noted 
that the Veteran had chronic symptoms of PTSD of a severe 
degree.  The claims file also indicated that neurological 
testing performed in the 1980s indicated evidence of a head 
injury with significant impairment in cognitive functioning.  
The Veteran's overall affect was extremely restricted with 
little spontaneous expression of emotion.  Speech was slow 
and deliberate.  It was not clear if these symptoms were 
secondary to severe depression or a consequence of a head 
injury in the past.  The symptoms of PTSD primarily consisted 
of generalized hyperarousal with insomnia, recurrence of 
intrusive memories, mild to moderate level of paranoia, 
classical avoidance behaviors, along with moderate level of 
depression, which does not appear to have responded to 
current antidepressant treatment.  The Veteran was competent 
for VA purposes.  He was employable in his current setting, 
which allowed him to work primarily in an isolated fashion 
with little direct supervision and no contact with the 
public. 

A July 2003 CT scan of the head showed no evidence of 
intracranial hemorrhage, mass lesions or midline shift.  The 
ventricular system, basal cisterns and cortical sulci were 
normal in size and configuration.  There was no evidence of 
abnormal extra-axial fluid collections.  Gray-white matter 
configuration was normal and there was no evidence of 
abnormal parenchymal attenuation density.  Visualized orbital 
and sinus structures were normal.  

A July 2003 private X-ray of the lumbar spine produced normal 
findings aside from a straightening of the lumbar spine 
consistent with muscle spasm.  

At a May 2004 private medical visit the Veteran reported a 
long history of back pain dating back to the 80s.  He 
recalled a motor vehicle accident while in the military in 
the 1970s and a work-related lifting injury in the 1980s.  He 
had had chronic low back pain since the latter injury.  The 
diagnostic impression was chronic lumbar pain.    

June 2004 private EMG testing of the bilateral lower 
extremities produced a diagnostic impression of mild slowing 
in the bilateral sural sensory nerves of questionable 
clinical significance and mild right S1 nerve root 
irritability.  The examiner felt that the Veteran's symptoms 
were still primarily muscular in nature.  There was a hint of 
mild S1 nerve irritation on the right but the examiner could 
not confirm a radiculopathy.  

 A December 2004 rating decision granted service connection 
for PTSD and assigned a 30 percent rating effective May 15, 
2004.  

A May 2006 rating decision awarded an increased (70 percent) 
rating for PTSD effective May 13, 2004.  

August 2006 VA neuropsychological testing showed that the 
Veteran was unable to provide adequate effort for 
neuropsychological tests.  He stated clearly that he did not 
believe that he had a brain injury and was only focused on 
his PTSD symptoms.  He reported struggling with intense and 
overwhelming symptoms of PTSD.  He did not wish to engage in 
assessment for cognitive dysfunction as his issues stemmed 
only from his diagnosis of PTSD.  Cognitive testing was 
therefore discontinued.  The results of personality testing 
were consistent with depression and PTSD.  Testing indicated 
severe depression and Vietnam combat related PTSD.  In 
addition he scored quite high on a scale that measured 
propensity toward aggression.  He denied any current desire 
to harm himself or another person, however.  

An October 2006 private upper GI endoscopy produced 
diagnostic impressions of normal esophagus, gastric ulcer 
with clean base and multiple duodenal ulcers with clean base.  

In a November 2006 claim the Veteran indicated that he was 
seeking to establish direct service connection for 
Helicobacter pylori.  He also indicated that service medical 
records would disclose that he was treated on numerous 
occasions for stomach issues.  He was receiving treatment for 
H. pylori from a Dr. P.  

On February 2007 VA psychiatric examination, the pertinent 
diagnoses were PTSD, depressive disorder NOS related to the 
PTSD and cognitive disorder.  The Veteran reported that in 
approximately 1973-1974 during his military service he 
sustained a motor vehicle accident where he was hit by 
another car and he currently carried a diagnosis after 
evaluation and neuropsychological assessment in the early 
1980s of having had a closed head injury and diffuse brain 
damage.  He also reported that he had been working in an 
administrative position as a clerk for approximately 6 years 
at the Air Force Academy Hospital.  He had recently had some 
difficulty continuing with that work due to feeling over-
stimulated and overloaded by various complaints from patients 
in that environment and also due to some of his supervisors 
in that job position.  He had not been regularly employed 
since approximately November 2006 forward and he reported 
that he had taken a 2 to 3 month leave of absence and it was 
only just recently that he was on a 30 day trial work 
situation in a new setting working with physical therapists.  
He was unsure of his ability to sustain work in that current 
environment.  

Mental status examination showed that the Veteran appeared 
slow, preservative and quite depressed.  He had difficulty 
responding at times.  His speech was articulate and his 
thought processes were logical.  The Veteran did show some 
difficulty with his memory, attention and focus.  He had good 
long term memory but difficulty with short term memory, 
attention, concentration, comprehension and distractibility.  

The examiner commented that the Veteran had had some 
difficulties sustaining work activity and was currently 
attempting the trial work period.  The Veteran's social 
functioning was limited and he reported being isolative and 
suspicious.  His thought processes and communication were 
impaired and he did have some difficulty with attention and 
concentration, short term memory, distractibility and 
comprehension.  The Veteran did live in his own home and 
reported being capable of taking care of activities of daily 
living and he was able to drive, run errands and manage his 
own household.  He denied any suicidal ideation or plans.  He 
also denied any active homicidal ideation or plans and denied 
any clear-cut psychotic symptoms.  

The examiner found that the Veteran's cognitive disorder was 
as likely as not associated with military service and that 
the disorder was inextricably interwoven with the Veteran's 
PTSD and depressive disorder.  The Veteran continued to have 
difficulty with slowness, perseveration, distractibility, 
concentration, focus, and comprehension.  He continued to 
have residual difficulties arising from his accident, which 
was now inextricably interwoven with various emotional 
problems.  Regarding the Veteran's employability the examiner 
found that the Veteran retained cognitive capacities for 
simple tasks in a loosely supervised environment and would be 
limited to performing work in this type of environment.  

In a June 2007 rating decision the RO granted a temporary 100 
percent evaluation for the Veteran's PTSD from March 19, 
2007, to May 31, 2007, on the basis of the Veteran's 
participation in the inpatient PTSD program at the Denver VA 
Medical Center from March 19, 2007, to May 3, 2007, (i.e. 
hospitalization of more than 21 days).  A 70 percent rating 
for the Veteran's PTSD was continued effective June 1, 2007.    

In a July 2007 addendum to the February 2007 opinion the 
examiner noted that the records from 1974 did not document 
any loss of consciousness or cognitive changes and only show 
treatment for low back pain.  There was no objective evidence 
that the Veteran sustained a head injury in the May 1974 
motor vehicle accident.  The Veteran's discharge examination 
also did not show any cognitive impairment.  Post service 
records from May 1984 then showed that the Veteran had a 
closed head injury in an accident in 1981 and was 
subsequently diagnosed as having brain injury based on 
neurological testing in 1983.  Therefore, the examiner found 
that the diagnosis of cognitive disorder not otherwise 
specified was less likely than not associated with the 
Veteran's military service and more likely than not 
associated with his post service motor vehicle accident in 
1981.  

On October 2007 VA examination the diagnoses were PTSD, 
depressive disorder secondary to PTSD and cognitive disorder 
secondary to trauma and PTSD.  The Veteran reported 
nightmares on average of three times per night where he would 
wake and have difficulty going back to sleep.  He stated that 
he would often get up and begin to pace after that and will 
be on guard the rest of the evening and monitor his house and 
the yard.  He continued to experience flashbacks about 2 to 3 
times per week.  He felt constant hypervigilance toward his 
environment, a great deal of avoidance and great difficulty 
managing his anger.  He experienced daily intrusive thoughts 
of Vietnam.  

The Veteran stated that he was still working in the Air Force 
Academy Hospital physical therapy department but took a great 
deal of time off for his medical and psychiatric 
appointments.  He worked checking patients in but had a great 
deal of difficulty feeling overstimulated.  

Mental status examination showed that the Veteran was 
avoidant throughout the interview and had a difficult time 
establishing any eye contact.  He was somewhat slow in 
responding to some questions.  He was found to be in the 
impaired range of functioning.  He was oriented to person, 
time and place.  The examiner noted that the Veteran had a 
history of closed head injury, which was secondary to a motor 
vehicle accident, which was thought to be as likely as not, 
more than 50 percent probability associated with military 
service.  

The examiner found that the Veteran was able to maintain 
activities of daily living, including personal hygiene.  He 
had not experienced significant trauma since his last 
examination.  There had not been remissions during the past 
year and his symptoms were continuous.  He was currently 
working but was experiencing great difficulty due to managing 
his anger and interacting with others.  He did show some 
cognitive difficulties on the mental status exam, especially 
during the logical memory portion of the test.  GAF score was 
55 and the Veteran was found to have signs and symptoms 
resulting in deficiencies in work, thinking, social 
activities and mood.  

In a December 2007 progress note, a treating VA psychiatrist 
indicated that the Veteran was still depressed and unable to 
do his work due to his anxiety and depression.  The 
psychiatrist noted that he was still unemployable at his 
work.  

In a January 3, 2008, letter, a treating VA nurse 
practitioner indicated that the Veteran had severe PTSD.  The 
physician was concerned that the Veteran's work at the 
physical therapy office was increasing his symptoms and 
creating anger management concerns.  It was apparent that the 
Veteran was not employable and should not have been in any 
current form of employment related to his PTSD symptoms.   

In a February 2008 addendum to the October 2007 examination, 
the examiner found that the Veteran's cognitive disorder was 
related to the post-service motor vehicle accident he 
sustained.  The examiner also noted that the Veteran's PTSD, 
depression and cognitive disorder symptoms were inextricably 
interwoven and his nonservice-connected cognitive disorder 
was thought to have been worsened by his symptoms of PTSD.  

In a March 2008 addendum the examiner found that although the 
Veteran's cognitive disorder had been aggravated by his 
symptoms of PTSD, it was not thought that the aggravation was 
great enough to warrant a higher severity statement regarding 
this issue.  The examiner noted that for the Veteran's 
cognitive disorder NOS related to the post-service motor 
vehicle accident, a GAF of 55 was assigned due to reduced 
reliability and productivity due to mental disorder signs and 
symptoms.  Examples included impairment of intellect, 
problem-solving, abstract reasoning, sequential reasoning and 
memory.  The Veteran's cognitive disorder related to the post 
service motor vehicle accident and aggravated by his service-
connected PTSD resulted in a GAF score of 52.  There was 
reduced reliability and productivity due to PTSD signs and 
symptoms.  Examples included the cognitive impairment 
associated with the accident with the addition of the 
impairment in memory for logical or meaningful information.    

A May 2008 VA primary care progress note shows that testing 
for h pylori was negative.  The Veteran reported that his 
stomach was bothering him.  The pertinent diagnostic 
assessment was abdominal pain of unspecified site.  The 
Veteran was also noted to have symptoms of GERD.  

In a June 2009 letter, a VA treating physician indicated that 
the Veteran had suffered a long time with symptoms of post 
traumatic stress disorder, anxiety and depression that have 
been refractory to a variety of medications.  He had been 
increasingly stressed by his job at a physical therapy office 
and the patients were upsetting and triggering him.  In 
addition he had had deteriorating relationships with his 
friends in addition to his work to the point that he could 
hardly go out anymore.  He had hit his girlfriend as a spin 
off of work upsetting him.  He also would experience the 
taste of blood in his mouth during flashbacks.  The 
psychiatrist had not found a combination of medicines that 
might have been helpful to the Veteran.

Over the past months the Veteran had lost about 60 to 70 
pounds without explanation unless the stimulation around 
people had caused him to get nauseated.  The Veteran would 
apparently sometimes vomit when he smelled food cooked for 
him.  He had been worked up for what appeared to be a nodule 
in the liver, cyst in the kidney, bronchiectasis in the lung, 
with some cysts in there as well.  He had chronic pain in his 
back and required narcotics at times to function.

The physician felt that the Veteran was no longer capable of 
working.  He was totally and permanently disabled from his 
medical and psychiatric conditions.  His sleep and PTSD 
symptoms were both worse and the physician felt that he 
should reapply for evaluations of service connection and for 
unemployability.  The physician had advised the Veteran to 
stop working as it had made his mental condition worse.  His 
GAF score was 45.  

At his July 2009 Board hearing the Veteran testified that he 
believed that his head injury occurred in a car accident in 
1974, while he was in service.  He also injured his back at 
the time.  He remembered that he was semi-unconscious after 
the accident and he believed that his headaches and cognitive 
problems were residuals of the head injury.  Regarding his 
stomach ulcers and other related problems, the Veteran felt 
that these difficulties were related to Agent Orange exposure 
in service.  He also indicated that he started having 
problems with his stomach about 10 years prior.  At the time 
he tried to go to his primary care physician to see what was 
wrong.  Currently he was continuing to be evaluated for the 
ulcers and his treating physicians were concerned that he was 
losing so much weight.  The Veteran also felt that the weight 
loss might be related to his mental problems, depression and 
anxiety.  Regarding his PTSD the Veteran noted that he had 
put in for early retirement because he was having more 
difficulty controlling his PTSD symptoms at work.   

III.  Law and Regulations

The August 1984 decision is final based on the evidence then 
of record.  38 U.S.C.A. §§ 7104, 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including ulcers are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

A 70 percent rating for PTSD requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Code 9411.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claim to reopen: service connection for head injury residuals

In general terms the August 1984 decision denied service 
connection for head injury based on a finding that the 
Veteran did not incur any head injury in service (and 
consequently, any residuals of head injury would not be 
related to the Veteran's military service).  In a February 
2008 addendum, however, the October 2007 VA examiner found 
that the Veteran's nonservice-connected cognitive disorder 
was thought to have been worsened by his symptoms of PTSD.  
As this evidence tends to show that a head injury residual 
(i.e. cognitive disorder) may have been aggravated by the 
Veteran's service-connected disability, and aggravation of a 
nonservice-connected disability by a service-connected 
disability can be a grounds for secondary service connection, 
the Board finds that this new evidence does raise a 
reasonable possibility of substantiating the Veteran's claim 
for the head injury residual of cognitive disorder.  
Accordingly, the evidence is new and material and the claim 
may be reopened.  38 C.F.R. § 3.156(a).    


Claim to reopen: service connection for low back disability

As noted above the August 1984 decision denied service 
connection for low back disability essentially based on a 
finding that a chronic low back disability did not become 
manifest in service as continuity of symptomatology was not 
shown in service or after service.  Thus, in order for the 
newly received evidence to be new and material it must tend 
to show that there was continuity of symptomatology in 
service or after service.  Pertinent evidence received after 
service includes private medical records from 2003 to 2004 
showing treatment and evaluation for chronic lumbar pain and 
VA treatment records showing lumbar pain.  None of this 
evidence tends to show continuity of symptomatology during or 
after service.  To the contrary, the private medical records 
tend to show that the Veteran did not experience back pain 
until several years after service, subsequent to an 
intercurrent auto accident, which involved injury to the 
back.  Consequently, the newly received evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is not 
new and material and the claim may not be reopened.  38 
C.F.R. § 3.156(a).  

Entitlement to service connection for gastric and duodenal 
ulcers

Service treatment records do reveal some gastric distress in 
service.  This distress, however, was all attributed to 
transitory problems such as the effects of siphoning gas, flu 
syndrome, viral syndrome and bronchitis.  At his May 14, 
1974, separation examination, the Veteran's abdomen and 
viscera were found to be normal and on his May 14, 1974, 
Report of Medical History at separation the Veteran indicated 
that he did not have recurrent frequent indigestion or 
stomach, liver or intestinal trouble.  The record then does 
not contain any reference to ulcers until October 2006, 
approximately 32 years after service.   Moreover, none of the 
post-service medical records contain any indication that the 
Veteran's ulcers noted so many years after separation are 
related to such service.  There is also no indication that 
the Veteran's ulcers are, as he alleges, related to any Agent 
Orange exposure in service, and ulcers are not subject to 
presumptive service connection on the basis of Agent Orange 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, 
as ulcers did not become manifest in the first postservice 
year, the chronic disease presumption is not for application.  
38 C.F.R. § 3.307, 3.309.  Further, a lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  
 
Although the Veteran contends that his ulcers are related to 
service, including Agent Orange exposure therein, as a 
layperson he is not competent to provide a medical opinion 
regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, given that there is no 
competent medical evidence of ulcers until many, many years 
after service and no competent evidence of a nexus between 
the ulcers and the Veteran's service, including any Agent 
Orange exposure therein, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection on either a direct (or presumptive) basis.  The 
preponderance of the evidence is against this claim and it 
must be denied.

Rating in excess of 70 percent for PTSD

As the Veteran's PTSD has already been rated as 70 percent 
disabling, the focus is on criteria, which would allow for a 
higher (100 percent rating).  Prior to January 3, 2008, it is 
not shown that the Veteran had the total impairment 
associated with the assignment of a 100 percent rating.  
Notably, the Veteran did not have symptoms due to his PTSD 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations and 
grossly inappropriate behavior.  Nor was he found to have 
disorientation to time or place, memory loss for names of 
close relatives, his own occupation or his own name.  In 
addition, although he has had thoughts of harming himself and 
others, he has not been assessed as being in  persistent 
danger of hurting himself or others.  Further, he has not 
been shown to experience intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Code 9411.  Accordingly, there 
is no basis in the record for assigning a higher (100 
percent) rating for the Veteran's PTSD prior to January 3, 
2008.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  The Board finds, 
however, that prior to January 3, 2008, there is no basis for 
finding that the ratings schedule is not adequate for 
describing the Veteran's level of impairment.   38 C.F.R.  § 
3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record.  Id.

In the January 3, 2008, letter, however, the treating Nurse 
Practitioner indicated that it was apparent that the Veteran 
was not employable and should not have been in any current 
form of employment due to his PTSD symptoms.  This letter was 
then followed up by the June 2009 letter from a treating 
psychiatrist physician similarly indicating that the 
physician felt that the Veteran was no longer capable of 
working and that the physician had actually advised the 
Veteran to stop working as it made his mental condition 
worse.  Given these twin findings the Board finds that the 
Veteran had total occupational impairment due to his PTSD as 
of January 3, 2008, and is thus entitled to assignment of a 
100 percent rating for PTSD as of that date.  Assignment of 
an earlier effective date for the 100 percent rating is not 
warranted as the medical and occupational evidence did not 
demonstrate total occupational impairment prior to January 3, 
2008.  


ORDER

The appeal to reopen the claim seeking service connection for 
head injury residuals is granted.     

The appeal to reopen the claim of service connection for low 
back disability is denied.  

Entitlement to service connection for gastric and duodenal 
ulcers is denied.  

Prior to January 3, 2008 entitlement to a rating in excess of 
70 percent for PTSD is denied.

From January 3, 2008 entitlement to a 100 percent rating for 
PTSD is granted.   


REMAND

The October 2007 VA examiner, in the February 2008 addendum, 
did find that Veteran's nonservice-connected cognitive 
disorder was thought to have been worsened by his symptoms of 
PTSD.  The examiner also found, however, that the Veteran's 
PTSD, depression and cognitive disorder were all inextricably 
interwoven, which suggests that it would not be possible to 
determine if the PTSD was aggravating the cognitive disorder 
or vice-versa.  Given these contradictory findings, the Board 
finds that further development is needed before a final 
determination can be made regarding whether the Veteran's 
cognitive disorder has been aggravated by his service-
connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for mental 
disorder since October 2008 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2. The RO should arrange for a VA 
psychiatric examination from a different 
examiner than the one who performed the 
October 2007 examination to determine the 
relationship between the Veteran's 
service-connected PTSD and his cognitive 
disorder.  The Veteran's claims folder 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide a medical opinion as to whether it 
is at least as likely as not (i.e. a 50 
percent chance or greater) that the 
cognitive disorder was caused or worsened 
by the Veteran's service-connected PTSD.  
The examiner should explain the rationale 
for opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


